
	

114 HR 4000 IH: Ozone National Ambient Air Quality Standard Deadline Harmonization Act of 2015
U.S. House of Representatives
2015-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4000
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2015
			Mr. Flores introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To harmonize requirements of the 2008 and 2015 ozone national ambient air quality standards, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Ozone National Ambient Air Quality Standard Deadline Harmonization Act of 2015. 2.FindingsThe Congress finds the following:
 (1)Ozone precursor emissions have been reduced by over 50 percent since 1980, resulting in a 33-percent improvement of ozone air quality. The Environmental Protection Agency projects this improvement will continue even under rules and programs already in place.
 (2)States are just beginning to implement the 2008 ozone standards, for which the Environmental Protection Agency published State implementation plan requirements on February 13, 2015. Notwithstanding this delayed implementation of the 2008 ozone standards, the Environmental Protection Agency published the 2015 ozone standards on October 26, 2015.
 (3)With publication of the 2015 ozone standards so early in the implementation of the 2008 ozone standards, States face the prospect of simultaneously implementing two national ambient air quality standards for ozone.
 (4)In addition, counties face severe statutorily imposed consequences if designated as nonattainment or for failing to meet attainment deadlines, even if those counties would ultimately achieve attainment with no further action.
 (5)If the 2008 and 2015 ozone standards implementation schedules are not harmonized, already strained State resources will be burdened by overlapping implementation schedules, and counties that are projected to achieve necessary air quality improvements will face significant and permanent sanctions.
			3.Ozone standards implementation schedule harmonization
 (a)Designation submissionNot later than October 26, 2024, the Governor of each State shall designate in accordance with section 107(d) of the Clean Air Act (42 U.S.C. 7407(d)) all areas (or portions thereof) of the Governor's State as attainment, nonattainment, or unclassifiable with respect to the 2015 ozone standards.
 (b)Designation promulgationNot later than October 26, 2025, the Administrator shall promulgate final designations under section 107(d) of the Clean Air Act (42 U.S.C. 7407(d)) for all areas in all States with respect to the 2015 ozone standards, including any modifications to the designations submitted under subsection (a).
 (c)State implementation plansNot later than October 26, 2026, notwithstanding the deadline specified in section 110(a)(1) of the Clean Air Act (42 U.S.C. 7410(d)(1)), each State shall submit the plan required by such section 110(a)(1) for the 2015 ozone standards.
			4.Certain preconstruction permits
 (a)In generalThe 2015 ozone standards shall not apply to the review and disposition of a preconstruction permit application if—
 (1)the Administrator or the State, local, or tribal permitting authority, as applicable, determines the application to be complete on or before the date of promulgation of final designations under section 3(b); or
 (2)the Administrator or the State, local, or tribal permitting authority, as applicable, publishes a public notice of a preliminary determination or draft permit for the application before the date that is 60 days after the date of promulgation of final designations under section 3(b).
 (b)Rules of constructionNothing in this section shall be construed to— (1)eliminate the obligation of a preconstruction permit applicant to install best available control technology and lowest achievable emissions rate technology, as applicable; or
 (2)limit the authority of a State, local, or tribal permitting authority to impose more stringent emissions requirements pursuant to State, local, or tribal law than Federal national ambient air quality standards established by the Environmental Protection Agency.
				5.Adjustment of 5-year review cycle
 (a)10-Year cycle for all criteria air pollutantsParagraphs (1) and (2)(B) of section 109(d) of the Clean Air Act (42 U.S.C. 7409(d)) are amended by striking five-year intervals each place it appears and inserting ten-year intervals.
 (b)Cycle for next review of ozone criteria and standardsNotwithstanding section 109(d) of the Clean Air Act (42 U.S.C. 7409(d)), the Administrator of the Environmental Protection Agency shall not—
 (1)complete, before October 26, 2025, any review of the criteria for ozone published under section 108 of such Act (42 U.S.C. 7408) or the national ambient air quality standard for ozone promulgated under section 109 of such Act (42 U.S.C. 7409); or
 (2)propose, before such date, any revisions to such criteria or standards. 6.DefinitionsIn this Act:
 (1)The term 2008 ozone standards means the national ambient air quality standards for ozone published in the Federal Register on March 27, 2008 (73 Fed. Reg. 16436).
 (2)The term 2015 ozone standards means the national ambient air quality standards for ozone published in the Federal Register on October 26, 2015 (80 Fed. Reg. 65292).
 (3)The term Administrator means the Administrator of the Environmental Protection Agency. (4)The term best available control technology has the meaning given to that term in section 169(3) of the Clean Air Act (42 U.S.C. 7479(3)).
 (5)The term lowest achievable emissions rate has the meaning given to that term in section 171(3) of the Clean Air Act (42 U.S.C. 7501(3)). (6)The term preconstruction permit—
 (A)means a permit that is required under part C or D of title I of the Clean Air Act (42 U.S.C. 7470 et seq.) for the construction or modification of a major emitting facility or major stationary source; and
 (B)includes any such permit issued by the Environmental Protection Agency or a State, local, or tribal permitting authority.
				
